s
AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

 

Eastern District of California

United States of America
Vv.
In the Matter of the Extradition of
JOHN (JEAN) PAUL HALLEUX A/K/A JACK JOSEPH
RIVARD A/K/A THOMAS CARL COY A/K/A JOSEPH
PAUL HALLEAUX A/K/A JEAN PAUL HALLEUX
A/K/A/ JOHN PAUL JOSEPH HALLEUX A/K/A J. RIVARD

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary “delay

(name of person to be arrested) John Paul HALLEUX ;
who is accused of an offense or violation based on the following document filed with the court:

 

C Indictment C Superseding Indictment O Information © Superseding Information wt Complaint
C Probation Violation Petition Cl Supervised Release Violation Petition (Violation Notice © Order of the Court

This offense is briefly described as follows:

Being a fugitive from Canada, which has sought his arrest for extradition to serve the remainder of his sentence relating to
his conviction for possession of house breaking instruments and break and enter with intent, pursuant to the extradition
treaty between the United States and Canada. Treaty on Extradition Between the United States of America and Canada,
U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983, T.1.A.S. 8237; Protocol Amending the Extradition Treaty with Canada, U.S.-Can.,
Jan. 11, 1988, S. TREATY DOC. NO. 101-17 (1990); Second Protocol Amending Extradition Treaty with
Canada,U.S.-Can., Jan. 12, 2001, S. TREATY DOC. NO. 107-11 (2002).

Date: __ 02/21/2020 Candh LK lo
Issuing officer's vera

City and state: Sacramento, California Carolyn K. Delaney, U.S. oT Judge
Printed name and title

 

 

 

Y Return

 

 

$f
This warrant was received on (gate) a2 /2} [ 2020 , and the person was arrested on (date) o2/* 24, zoo

at (city and state) Cacranerelp, nw

Date: sehr 20280

   

 

 

a Arresting we signgture

Leet 9 cn & (M4tle7

P¥inted name and title

 

 
